Citation Nr: 0217517	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  02-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
post-traumatic stress disorder (PTSD), currently evaluated 
as 50 percent disabling, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 
1946; he was awarded the Combat Infantryman Badge.  He died 
in July 2000.  The appellant is the widow of the veteran.
This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which granted entitlement to 
service connection for PTSD, for purposes of accrued 
benefits, and assigned a 30 percent evaluation, effective 
from February 17, 1999 to the date of the veteran's death in 
July 2000.  The appellant timely appealed the rating 
assigned for PTSD.  A July 2002 rating decision increased 
the rating for PTSD, for purposes of accrued benefits, to 50 
percent.  The appellant indicated in a letter received by VA 
in August 2002 that a 100 percent rating was warranted.

The Board notes that the appellant's attorney withdrew the 
power of attorney on behalf of the appellant in a letter 
dated in July 2002, which was prior to the September 2002 
certification of the case to the Board.  Such withdrawal is 
accordance with 38 C.F.R. § 20.608(a) (2002).  A copy of the 
letter was also sent to the appellant, who has not indicated 
that she desires another representative.


FINDING OF FACT

The medical and other evidence eof record indicates that the 
veteran's PTSD was manifested by significant anxiety and 
depression which was productive of occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms near continuous panic or depression affecting his 
ability to function independently, appropriately, and 
effectively, and his difficulty in adapting to stressful 
circumstances.  He did not have total occupational and 
social impairment due to PTSD; delusions and hallucinations 
experienced by the veteran have been medically ascribed to 
causes other than PTSD. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD for accrued 
benefits purposes have been met.  38 U.S.C.A. §§ 1155, 5121 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1000, 4.7, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to a rating in excess of 50 
percent for PTSD for accrued benefits purposes because.  In 
essence, she believes that the veteran's PTSD prior to his 
death was severe enough to warrant a 100 percent evaluation 
at the time of his death.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
appellant's claim and render a decision.

The VCAA - VA's duty to notify/assist

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].
The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was notified by letter dated in 
June 2001 of the provisions of the VCAA, to include the need 
to submit medical evidence to support her claim for an 
increased evaluation for PTSD, for accrued benefit purposes.  
She was also told that, while VA would attempt to help her 
obtain any records for which she provided sufficient 
information, it was ultimately her responsibility to make 
sure that the records were received by VA.  She was notified 
in the March 2002 Statement of the Case and the July 2002 
Supplemental Statement of the Case of the pertinent law and 
regulations and the need to submit additional evidence 
concerning her claim.  

Based on the above, the Board concludes that the appellant 
has been amply informed of what is required of her. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The veteran was never given a compensation and pension 
evaluation to determine the severity of his service-
connected PTSD.  However, there are multiple treatment 
records on file which refer to his psychiatric problems.  
The Board finds that there is sufficient evidence of record 
with which to make an informed decision in this case.  The 
Board has not identified any pertinent evidence which is not 
currently of record with respect to the issue on appeal, and 
the appellant has not pointed to any such evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new 
law.  Accordingly, the Board will proceed to a decision on 
the merits on the issue on appeal.  

Relevant law and regulations

Accrued benefits

The law provides that certain accrued benefits may be 
payable upon the death of a beneficiary.  Except as 
otherwise provided, periodic monetary benefits to which a 
veteran was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the 
date of death, and due and unpaid for a period not to exceed 
two years, shall, upon the death of such veteran, be paid to 
the veteran's surviving spouse.  38 U.S.C.A. § 5121 (West 
1991 & Supp. 2002); 38 C.F.R. 
§ 3.1000 (2002).  




Increased disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Specific schedular criteria for rating PTSD

The VA Schedule for Rating Disabilities reads in pertinent 
part as follows:

PTSD

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence) 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  The Board 
observes that this regulation was in effect at the time of 
the veteran's claim in 1999 and his death in 2000.

Factual background

This appeal arises out of the appellant's claim for an 
increased rating for the veteran's PTSD for purposes of her 
receipt of accrued benefits.  

Procedural history

The veteran applied for entitlement to service connection 
for PTSD in a statement received by VA on February 17, 1999.  
A February 2000 rating decision denied entitlement to 
service connection for several disabilities, including PTSD, 
and the veteran was notified of that denial later in 
February 2000.  A Notice of Disagreement was received by VA 
in March 2000.  A Statement of the Case was issued in June 
2000.  The veteran died in July 2000, while his claim was 
pending.  

The appellant filed a claim for death benefits, to include 
accrued benefits, in September 2000.  An August 2001 rating 
decision granted entitlement to service connection for PTSD, 
for accrued benefit purposes, and assigned a 30 percent 
evaluation, effective from February 17, 1999, the date of 
claim, to the date of the veteran's death.  The evaluation 
was increased to 50 percent, with the same effective dates, 
by rating decision dated in July 2002.

Medical history

Service medical records indicate that the veteran was 
awarded the Combat Infantryman Badge.

There are no pertinent medical records for a number of years 
after the veteran left service.  He was given a VA medical 
examination in July 1983.  Anxiety and depression were noted 
on psychiatric system evaluation.  Private treatment records 
on file from August 1980 to December 1995 reveal problems 
with anxiety and/or depression beginning in January 1992.

VA medical records dated from April 1996 to July 2000, which 
include outpatient treatment and several periods of 
hospitalization, reveal that the veteran's history included 
psychiatric as well as multiple nonpsychiatric disabilities.  
There are multiple VA hospital and outpatient findings of 
anxiety and depression, for which the veteran was given 
medication.  Notations of psychiatric disability also 
included panic disorder and PTSD.  The veteran sometimes had 
trouble sleeping and had war-related nightmares.

When seen in April 1999, September 1999, and February 2000, 
it was noted that the veteran was either having trouble 
sleeping or talking in his sleep; he denied suicidal 
ideation.  He was alert and oriented, his appearance was 
neat and clean, and his speech was coherent and relevant.  

The veteran came to a VA Emergency Room on July 11, 2000 
with delusions and hallucinations of people, animals, big 
birds, which did not threaten him; the veteran was worried 
that the animals might threaten him in the future.  It was 
concluded on July 12, 2000 that the veteran had organic 
hallucinosis due most likely to his chronic obstructive 
pulmonary disease (hypoxemia), to medication side effects, 
and to metabolic abnormalities. 

According to an October 2001 letter from R.N.R., D.O., the 
veteran's family physician for seven or eight years, the 
veteran had marked problems with anxiety, with his inability 
to drive himself, and with his inability to function 
effectively in society on a regular basis.  

Analysis

Initial matter

There is some question concerning whether all of the 
veteran's psychiatric symptomatology was due to his service-
connected PTSD.  See, e.g., the Decision Review Officer 
Rating Decision dated July 12, 2002, page 2.  The Court has 
held that the Board is precluded from differentiating 
between symptomatology which is due to a service-connected 
disability and  symptomatology which is due to non service-
connected disability in the absence of medical evidence 
which does so.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

However, in this case there is medical evidence which 
indicates that the veteran's delusions and hallucinations 
were due to a cause other than PTSD.  The report of VA 
hospitalization dated July 12, 2000 concluded that the 
veteran's delusions and hallucinations were due to 
hallucinosis, due most likely to chronic obstructive 
pulmonary disease, medication side effects, and metabolic 
abnormalities.  There is no competent medical evidence to 
the contrary.  Accordingly, based on the medical evidence of 
record the Board will not ascribe the veteran's delusions 
and hallucinations to his service connected PTSD.

On the other hand, despite evidence of a variety of other 
disabilities, thee is no medical evidence which clearly 
ascribed any portion of the veteran's anxiety and depression 
to any cause other than his service-connected PTSD.  The 
Board will therefore consider all symptoms of anxiety and 
depression to be due to the service-connected PTSD. 

Schedular rating
 
It must now be determined from the medical records on file 
both the nature of the veteran's PTSD symptomatology and how 
this symptomatology affected his occupational and social 
functioning.  The veteran did not have psychiatric 
symptomatology such as suicidal ideation; obsessional 
rituals that interfered with routine activities; speech that 
was illogical, obscure or irrelevant; impaired impulse 
control; spatial disorientation; or negligence of personal 
appearance or hygiene.  However, he did have a significant 
problem with near continuous panic or depression affecting 
his ability to function independently, appropriately, and 
effectively, as well as some apparent difficulty in adapting 
to stressful circumstances.  There are multiple notations of 
anxiety and depression in the VA treatment and hospital 
records on file, and it was noted by Dr. R. in October 2001, 
who was the veteran's family physician for about eight 
years, that he had marked anxiety.  The veteran's depression 
and anxiety appears to have caused significant problems with 
his occupational and social functioning throughout the 
years.

Based on the medical evidence of record, the Board finds 
that the disability picture for the veteran's service-
connected PTSD more nearly approximates the criteria for a 
70 percent evaluation than those for a 50 percent 
evaluation.  See 38 C.F.R. § 4.7 (2002).  It is true that 
not all of the criteria for the assignment of a 70 percent 
rating have been met or even approximated.  For example, 
there is no evidence of suicidal ideation, periods of 
violence, or neglect of personal appearance and hygiene.  
However, not all criteria need be met.  See 38 C.F.R. § 4.21 
(2002) [it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases].

In short, the medical and other evidence of record 
demonstrates that the veteran's anxiety and depression 
caused significant occupational and social impairment.  The 
Board believes, with the application of 38 C.F.R. § 4.7, 
that the assignment of a 70 percent disability rating for 
PTSD is appropriate under the circumstances here presented.

The appellant is seeking a 100 percent rating.  As discussed 
in the law and regulations section above, the assignment of 
a 100 percent rating is appropriate when total occupational 
and social impairment exists.  

The Board finds that a 100 percent evaluation is not 
warranted for the veteran's PTSD prior to his death, for 
accrued benefit purposes, because the evidence does not show 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

The Board is of course aware that at time the veteran 
experienced delusions and hallucinations.  However, as 
discussed previously, those delusions or hallucinations were 
considered by medical personnel to be due to non service-
connected disabilities, not to PTSD.  The appellant has 
submitted no competent medical evidence to the contrary.  To 
the extent that she herself has indicated that she believes 
that all of the veteran's psychiatric symptomatology should 
be credited to his service-connected PTSD, it is now well-
established that a lay person without medical training, such 
as the appellant, is not competent to opine on medical 
matters such what symptoms are attributable to which 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159(a)(2) ["competent lay 
evidence" means any evidence not requiring specialized 
education, training or experience].   

After having carefully reviewed the record, the Board has 
concluded that there is no competent medical evidence which 
demonstrates that psychiatric symptomatology which was due 
to the veteran's service-connected PTSD was consistent with 
or approximated that which calls for the assignment of a 100 
percent disability rating.  
A preponderance of the evidence is against the claim as to 
this point.  Accordingly, the Board declines to grant a 100 
percent rating, for accrued benefits purposes, for PTSD.

ORDER

Entitlement to an evaluation of 70 percent for the veteran's 
PTSD, for accrued benefits purposes, is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

